DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 4-6, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 4 and 16, the structure of a “rest state” and “expanded state” are unclear.  Such appears functional and the conditions by which such a function would exist in order to determine a gap width are not clearly set forth in the claims. .  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1, 3 and 12-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mizutani 9,039,543.
As to claims 1, 3, and 12-15, Mizutani an insert comprising: an adhesive layer shown in fig. 3 and 4, and an elastomeric layer 55, and a cap 51b.  The adhesive layer t1 is considered to be a single unbroken piece and the elastomeric and cap have a plurality of portions that are aligned to make a third plurality of insert sections 43 in the toe and heel that are separated by a gap and not connected to one another; 

    PNG
    media_image1.png
    909
    1109
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
Claim(s) 2 is/are rejected under 35 U.S.C. 102 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mizutani 9,039,543.
As to claim 2, while Mizutani does not discuss length and height of his insert, such is considered to be inherent in the average size of  know clubs as shown in his fig. 2 where the insert is applied.  Alternatively, Mizutani shows his insert to be applied to the back of a face where vibration absorbing is desired.  To have selected the claimed size ranges would have been obvious to increase or decrease the area on the back side of the face as a matter of design choice.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim(s) 4-11 and 16-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani 9,039,543. 
As to claims 4, 6 and 16, all objects such as the insert of Mizutani are capable of being stretched to some degree where the dimensions between his third plurality of inserts will exhibit a minimum gap distance and maximum gap distance.  Where the face of Mizutani will inherently flex at impact, so too will the dimensions between the inserts.  [T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
As to claims 5 and 17, the gap between Mizutani’s inserts 43 appears to be greater than .005-.010 inch.  To have rearranged the sections of his insert would have been obvious in order to place those sections where more vibration dampening would have been required by the design of the club.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
As to claims 7-10, 19 and 20, to have included more third insert elements on Mizutani would have been obvious where changes in vibration would have been desired.  To have included seven section would have been an obvious matter of design choice. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
As to Reach 2,846,228 and clam 1, while nameplate 23 could be construed as a cap, the cap appears to be a single piece as oppose to a plurality of portions that are paired to those in an elastomeric layer.  As to claim 15, his cap portions are not separated by gaps as called for in the claim 
As to Kumamoto 8,864,603, Nakanishi 4,928,972, Taylor 2014/0171220, and Schmidt 5,626,530, all layers appear to be a single pieces layer. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711